UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2015 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In april 2015 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,838,735,660 72.8395 36.4197 Non-Voting Shares 55,640,683 2.2041 1.1020 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,838,735,660 72.8395 36.4197 Non-Voting Shares 55,640,683 2.2041 1.1020 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In april 2015 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 17,933,382 0.7104 0.3552 Non-Voting Shares 24,300,311 0.9626 0.4813 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 29-Apr 2,262 31.80 R$ 71,931.60 Non-Voting Shares Sell 29-Apr 3,100 31.55 R$ 97,805.00 Non-Voting Shares Sell 29-Apr 200 31.56 R$ 6,312.00 Non-Voting Shares Sell 29-Apr 900 31.65 R$ 28,485.00 Non-Voting Shares Sell 29-Apr 600 31.72 R$ 19,032.00 Non-Voting Shares Sell 29-Apr 5,100 31.73 R$ 161,823.00 Non-Voting Shares Sell 29-Apr 700 31.74 R$ 22,218.00 Non-Voting Shares Sell 29-Apr 1,100 31.81 R$ 34,991.00 Non-Voting Shares Sell 29-Apr 3,000 31.82 R$ 95,460.00 Non-Voting Shares Sell 29-Apr 1,800 31.83 R$ 57,294.00 Non-Voting Shares Sell 29-Apr 1,900 31.84 R$ 60,496.00 Non-Voting Shares Sell 29-Apr 17,200 32.00 R$ 550,400.00 Non-Voting Shares Sell 29-Apr 70 31.75 R$ 2,222.50 Non-Voting Shares Sell 29-Apr 56 32.00 R$ 1,792.00 Non-Voting Shares Sell 29-Apr 300 31.55 R$ 9,465.00 Non-Voting Shares Sell 29-Apr 2,461 31.70 R$ 78,013.70 Non-Voting Shares Sell 29-Apr 3,100 31.73 R$ 98,363.00 Non-Voting Shares Sell 29-Apr 100 31.74 R$ 3,174.00 Non-Voting Shares Total 43,949 R$ 1,399,277.80 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 17,933,382 0.7104 0.3552 Non-Voting Shares 24,256,362 0.9608 0.4804 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In april 2015 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 258,943 0.0102 0.0051 Non-Voting Shares 2,312,032 0.0915 0.0457 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Bradesco S.A. C.T.V.M. Sell 10-Apr 1,200 31.20 R$ 37,440.00 Common Shares Total R$ 37,440.00 Non-Voting Shares Buy 2-Apr 10 28.90 R$ 289.00 Non-Voting Shares Buy 30-Apr 10 32.10 R$ 321.00 Non-Voting Shares Total 20 R$ 610.00 Non-Voting Shares Sell 29-Apr 83 31.75 R$ 2,635.25 Non-Voting Shares Sell 29-Apr 1,300 31.55 R$ 41,015.00 Non-Voting Shares Sell 29-Apr 700 31.60 R$ 22,120.00 Non-Voting Shares Sell 29-Apr 2,600 31.71 R$ 82,446.00 Non-Voting Shares Sell 29-Apr 42 31.75 R$ 1,333.50 Non-Voting Shares Sell 29-Apr 5 31.78 R$ 158.90 Non-Voting Shares Sell 29-Apr 1,500 31.55 R$ 47,325.00 Non-Voting Shares Sell 29-Apr 1,500 31.71 R$ 47,565.00 Non-Voting Shares Sell 29-Apr 700 32.20 R$ 22,540.00 Non-Voting Shares Sell 30-Apr 3,748 32.00 R$ 119,936.00 Non-Voting Shares Sell 29-Apr 3,748 32.20 R$ 120,685.60 Non-Voting Shares Sell 8-Apr 35 31.35 R$ 1,097.25 Non-Voting Shares Sell 8-Apr 600 31.38 R$ 18,828.00 Non-Voting Shares Sell 30-Apr 600 31.91 R$ 19,146.00 Non-Voting Shares Sell 29-Apr 9 31.75 R$ 285.75 Non-Voting Shares Sell 29-Apr 2,100 31.80 R$ 66,780.00 Non-Voting Shares Sell 29-Apr 1,000 31.76 R$ 31,760.00 Non-Voting Shares Sell 29-Apr 538 31.80 R$ 17,108.40 Non-Voting Shares Sell 29-Apr 200 32.05 R$ 6,410.00 Non-Voting Shares Sell 6-Apr 35 31.20 R$ 1,092.00 Non-Voting Shares Sell 6-Apr 500 31.21 R$ 15,605.00 Non-Voting Shares Sell 6-Apr 100 31.22 R$ 3,122.00 Non-Voting Shares Sell 1-Apr 45 30.49 R$ 1,372.05 Non-Voting Shares Sell 1-Apr 600 30.55 R$ 18,330.00 Non-Voting Shares Sell 29-Apr 20 31.91 R$ 638.20 Non-Voting Shares Sell 29-Apr 600 31.95 R$ 19,170.00 Non-Voting Shares Sell 2-Apr 900 31.30 R$ 28,170.00 Non-Voting Shares Sell 29-Apr 9 31.80 R$ 286.20 Non-Voting Shares Sell 29-Apr 11 31.87 R$ 350.57 Non-Voting Shares Sell 29-Apr 600 31.86 R$ 19,116.00 Non-Voting Shares Sell 29-Apr 50 31.97 R$ 1,598.50 Non-Voting Shares Sell 29-Apr 500 32.00 R$ 16,000.00 Non-Voting Shares Sell 2-Apr 40 31.05 R$ 1,242.00 Non-Voting Shares Sell 2-Apr 600 31.07 R$ 18,642.00 Non-Voting Shares Sell 30-Apr 2,857 32.00 R$ 91,424.00 Non-Voting Shares Total R$ 905,334.17 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 257,743 0.0102 0.0051 Non-Voting Shares 2,283,697 0.0904 0.0452 Note: New members who belong to the Board of Executive Officers Paulo Eduardo Waack José Flávio Ferreira Clemente CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In april 2015 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 30,471 0.0012 0.0006 Non-Voting Shares 444,258 0.0175 0.0087 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 30,471 0.0012 0.0006 Non-Voting Shares 444,258 0.0175 0.0087 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In april 2015 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,540 0.0000 0.0000 Non-Voting Shares 3,976 0.0001 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,540 0.0000 0.0000 Non-Voting Shares 3,976 0.0001 0.0000 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 8, 2015 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
